344 F.3d 913
SOUTHWEST VOTER REGISTRATION EDUCATION PROJECT; Southern Christian Leadership Conference of Greater Los Angeles; National Association for the Advancement of Colored People; California State Conference of Branches, Plaintiffs-Appellants,v.Kevin SHELLEY, in his official capacity as California Secretary of State, Defendant-Appellee,Ted Costa, Intervenor-Appellee.
No. 03-56498.
United States Court of Appeals, Ninth Circuit.
Filed September 19, 2003.

Alan L. Schlosser, Esq., Margaret C. Crosby, Esq., American Civil Liberties Union Foundation of Northern California, San Francisco, CA, Jordan C. Budd, Esq., ACLU Foundation of San Diego, San Diego, CA, Mark D. Rosenbaum, Esq., Peter Eliasberg, Esq., Ben Wizner, Catherine E. Lhamon, Esq., ACLU Foundation of Southern California, Erwin Chemerinsky, USC Law School, Los Angeles, CA, Daniel P. Tokaji, Ohio State University, Columbus, OH, for Plaintiffs-Appellants.
Charles P. Diamond, Esq., Robert M. Schwartz, Esq., Law Offices, Los Angeles, CA, for Intervenor-Appellee.
Douglas J. Woods, Esq., Attorney General's Office, Susan Roche Oie, State of California, Department of Justice, William Lockyer, Esq., State of California, Attorney General's Office, Sacramento, CA, for Defendant-Appellee.
Lloyd W. Pellman, Los Angeles County, Los Angeles, CA, Bruce Margolin, Esq., Law Offices of Bruce M. Margolin, West Hollywood, CA, James F. Sweeney, Esq., Sweeney & Grant LLP, Sacramento, CA, Robert Trent Jones, Jr., Palo Alto, CA, for Amicus.
ORDER FOR PUBLICATION
SCHROEDER, Chief Judge.


1
A sua sponte call for en banc rehearing was made by a member of the Court. Upon the vote of a majority of nonrecused regular active judges of this court1, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges Reinhardt, Wardlaw, and Berzon were recused